DETAILED ACTION

Status of Claims

This action is in reply to the communication filed on 04/01/2022.
Claims 1, 4, 5, 7, 8, 10, and 11 were amended in a (previously unentered) amendment filed with the after-final response dated 12/16/2021; those amendments are now entered.
Claims 12-20 have been added in the amendment filed 04/01/2022.
Claims 1-20 are currently pending and have been examined.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on filed on 04/01/2022 has been entered.

Priority
Applicant’s claim for the benefit of prior-filed provisional applications under 35 U.S.C. 119(e) is acknowledged. However, Examiner notes the disclosure of the prior-filed application 62/722,587 fails to provide adequate support in the manner provided by 35 U.S.C. 112(a) for claims 1-20 of this Application, and as such the claims 1-20 are not in condition to receive the benefit of an earlier filing date under 35 U.S.C. 119(e). The following limitations recited in independent claim 1 are unsupported: wherein said set of predefined characteristics comprises at least one type 1 characteristic and at least one type 2 characteristic, where increasing a respective valuation of the type 1 characteristic increases a respective cloud appraisal and where decreasing a respective valuation of the type 2 characteristic increases a respective cloud appraisal, and wherein a predefined list of service items of predefined proportions is used for evaluating the first characteristic and/or the second characteristic; for each characteristic of the set of predefined characteristics canonicalizing respective valuations to determine corresponding merits of said each cloud where each merit is: dimensionless; bounded within a predefined interval; and oriented so that an increment of said each merit increases an appraisal of a respective cloud.
As follows, the limitations of claims 2-20 are unsupported by the prior-filed application at least due to dependency.

Response to Arguments
Applicant’s arguments filed 04/01/2022 have been considered but are moot in view of the new grounds of rejection.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim 1 recites acquiring from each cloud of a plurality of clouds data defining:…individual valuations of characteristics of a set of predefined characteristics…wherein a predefined list of service items of predefined proportions is used for evaluating the first characteristic and/or the second characteristic, which is ambiguous for a number of reasons. It is unclear what “service item” is referring to in this context and also unclear what “proportions” are being described. Furthermore, because the “valuations” are already acquired as per the recited step it is unclear if the list which “is used for evaluating” further limits the claim or merely describes intended use. Applicant’s Specification offers no guidance as the only relevant portion Examiner could identify describes:
“A service, however, may comprise multiple service facets with the service cost itemized for allocation of each facet. To facilitate cloud valuation based on cost, according to an embodiment of the present invention, a “service basket” or a “service bundle” is used a service unit for costing purposes. The service unit is a predefined list of service items of predefined proportions to be used for evaluating the cost of service of a specific cloud” (pg. 13, li. 20-24).

Examiner could not identify any examples/species of a “service item” or “service facet” or any other related disclosure. In order to advance prosecution the limitation has been interpreted as being generally directed to a software bundle/package comprising software components which implement a service.

Claims 5 and 8 in the instant claims recite formulas that are respectively identical those recited in claims 4 and 7, but no amendment has been presented corresponding to the alteration and the claims as written now contradict the description of “type-1”/”type-2 characteristics” found in claim 1. In order to advance prosecution claims 5 and 8 have been interpreted as being written as previously presented in the claims dated 12/16/2021.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim.

Claims 1-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation wherein a predefined list of service items of predefined proportions is used for evaluating the first characteristic and/or the second characteristic, which is indefinite as described above, however, by any reading of the disclosure of AppSpec pg. 13, li. 20-24 the only conceivably supported species is cost, as such the limitation exceeds the scope of the written description.
Any claim listed in the rejection heading not explicitly listed in the body is rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-5, 13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (Service Selection in a Cloud Marketplace: a Multi-Perspective Solution) in view of Bildhauer et al. (US 2018/0115468 A1) in further view of Catalano et al. (US 2014/0201218 A1).

Claims 1 and 3-5:
Cavcan discloses configuring a cloud marketplace to perform a method to match user service requests to services provided by cloud resources that satisfy the requirements of the request, and in at least pg. 576, Abstract and § I, para. 1-2; pg. 578, § III-A, para. 1-2, and Fig. 1 discloses configuring an engine (service marketplace) employing a processor to perform processes of: acquiring from each cloud (service provider) of a plurality of clouds data defining: client-specific allocable resources (functionality of services offered to user); individual valuations (raw QoS values) of characteristics of a set of predefined characteristics (QoS attributes); receiving from a client a service request specifying a service type of a set of predefined service. Exemplary quotations:
“A service marketplace is a place where providers can publish their services and users can search and invoke services… Its major data repositories include service repository and QoS repository…In the marketplace, providers publish services through the publication UI. Published services along with their meta-data are saved into the service repository. Users send their search requests through the selection UI to the matchmaking broker… The proxy server monitors and records the actual QoS values for each invocation. Our proposed service selection algorithm is implemented inside the broker.”

In pg. 578-579, § III-B, para. 3-6 Pudasaini discloses the QoS attributes include both “positive” (type 1) attributes (e.g. availability) and “negative” (type 2) attributes (e.g. latency), and discloses applying min-max normalization to the raw QoS values which scales them each to a value between 0 and 1, and accordingly teaches the following limitations from claims 1 and 3-5 (excerpt provided below for convenience): wherein said set of predefined characteristics comprises at least one type 1 characteristic (e.g. availability, reliability, throughput) and at least one type 2 characteristic (e.g. cost, response time, latency), where increasing a respective valuation of the type 1 characteristic increases a respective cloud appraisal (i.e. larger is better) and where decreasing a respective valuation of the type 2 characteristic increases a respective cloud appraisal (i.e. larger is worse); for each characteristic of the set of predefined characteristics canonicalizing (normalizing) respective valuations to determine corresponding merits (normalized QoS values                         
                            
                                
                                    N
                                    Q
                                
                                
                                    i
                                    j
                                
                            
                        
                    ) of said each cloud where each merit is: dimensionless; bounded within a predefined interval ([0,1]); and oriented so that an increment of said each merit increases an appraisal of a respective cloud…[claims 3-5] further comprising determining for said each characteristic over all clouds of the plurality of clouds: a respective minimum valuation                         
                            
                                
                                    X
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                    ; and a respective maximum valuation                         
                            
                                
                                    X
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                    …a merit corresponding to a specific type-1/type-2 characteristic for a specific cloud having a valuation x is determined as:                         
                            
                                
                                    x
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                     /                        
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    x
                                
                                
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            a
                                            x
                                        
                                    
                                    -
                                    
                                        
                                            X
                                        
                                        
                                            m
                                            i
                                            n
                                        
                                    
                                
                            
                        
                    

    PNG
    media_image1.png
    433
    446
    media_image1.png
    Greyscale


Pudasaini further discloses (at least pg. 578, § III-A, para. 1-2; pg. 578-579, § III-B, para. 1-11) that “[g]iven a request, the selection algorithm first finds all the functionally matching services and then calculates their QoS only utility scores” using their normalized QoS values                         
                            
                                
                                    N
                                    Q
                                
                                
                                    i
                                    j
                                
                            
                        
                     and a vector “wj represents the weight of the j-th QoS attribute, which can be decided by the user preference, and the sum of all the weights should be equal to 1” and discloses acquiring for said service type data defining: nominal resource requirements (functional requirements); and a significance vector (preference weights wj) comprising a significance indicator of said each characteristic; determining an appraisal (utility score, particularly “QoS-only utility score”) of each cloud having available resources to provide the resources (offering a functionally matching service) as a function of respective merits and said significance vector and subsequently invoking the service at a cloud of highest appraisal (“Broker identifies the functionally matching services from the service repository and ranks them based on their QoS values recorded in the QoS repository. The ranked list of services is returned to users through the result UI”; automatically further discussed below).
As shown above Pudasaini discloses first identifying a set of service offerings that match the functional requirements of the requested service, but Pudasaini does not specifically disclose the cloud offerings having time-varying resource availability. Pudasaini also does not disclose the broker automatically deploying said service request.
Bildhauer, however, discloses an analogous broker for matching infrastructure service requests to cloud resources wherein “the offerings of the service providers are also varying and time-dependent” (¶0058). The cloud service providers offerings are tracked in terms of static capabilities and dynamic (time-varying) capabilities wherein “capability` may denote individual characteristics of service resource or an infrastructure system comprising service resources…dynamic capabilities` may denote characteristics that may be changed over time. They may change in short time intervals or in longer time intervals and they are not static” (¶0037-0038). Service requests specify a “service capability profile” (requisite resources) to “denote a multitude of capability requirements of a given service” (¶0039) which specifies both static (nominal) and dynamic (current) capability requirements. Bildhauer performs a matching process to output a list (¶0067) of each cloud having time-varying available resources to provide said requisite resources from which “the most suitable [highest appraisal] infrastructure system may be selected for a deployment of the service” (¶0067). Bildhauer further discloses automatically deploying said service request to the most suitable cloud service offering (¶0059-0061, 0065-0067, 0074). Exemplary quotation:
“The multi-staged broker enables an automatic and dynamic placement of services among a plurality of different cloud service providers offering infrastructure services. The multi-staged broker takes into account varying requirements, i.e., expressed as values in the service capability profile, as well as varying offerings of cloud service providers. The decision on which cloud infrastructure a specific service is deployed may be performed by the multi-stage broker completely automatically” (¶0059).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Pudasaini’s broker to consider time dependent capabilities as taught by Bildhauer because it allows the broker to optimize matches by “varying and time-dependent optimization points” (¶0058).
The combination of Pudasaini/Bildhauer does not specifically disclose wherein a predefined list of service items of predefined proportions is used for evaluating the first characteristic and/or the second characteristic
Catalano, however, discloses (¶0028-0030, 0037, 0046-0049) an analogous method for ranking deployment options to deploy a cloud service. Catalano further discloses (¶0050-0054, 0062-0064, 0028) utilizing pre-staged (pre-defined) packages of service artifacts and components (service items) which is used when evaluating deployment criteria against the characteristics of potential deployment destinations, which is reasonably interpreted as disclosing wherein a predefined list of service items of predefined proportions is used for evaluating the first characteristic and/or the second characteristic.
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify Pudasaini/Bildhauer’s service deployment process to utilize the pre-staged packages as taught by Catalano to “limit or reduce contention and utilization of expensive network links, can expedite access to the required artifacts when workloads are deployed into heterogeneous environments” (Catalano ¶0052).

Claim 2:
The combination of Pudasaini/Bildhauer/Catalano discloses the limitations as shown above. Pudasaini further discloses organizing all merits determined according to said canonicalizing into a plurality of merit vectors (                        
                            
                                
                                    N
                                    Q
                                
                                
                                    i
                                    j
                                
                            
                        
                    ), each merit vector comprising merits corresponding to a respective cloud and each of the predefined characteristics considered in a predetermined order; and selecting said function as a dot product of a merit vector of said each cloud and said significance vector (wj) in pg. 579, col. 1:

    PNG
    media_image2.png
    86
    430
    media_image2.png
    Greyscale


Claims 13, 15, and 17:
The combination of Pudasaini/Bildhauer/Catalano discloses the limitations as shown above. Pudasaini further discloses (pg. 578, § III-B, para. 3; pg. 580, § III-A, para. 4) said set of the predefined characteristics includes a propagation delay (latency) between a specific client and each cloud of the plurality of clouds…the corresponding merits of said each cloud include a propagation-delay merit…wherein the propagation-delay merit is a type 2 (negative) characteristic.

Claims 18-20:
The combination of Pudasaini/Bildhauer/Catalano discloses the limitations as shown above. Regarding claims 18-20 reciting wherein the cloud data defines a matrix containing distances between a plurality of clients and a plurality of clouds…wherein the cloud data defines a matrix of propagation-delays between a plurality of clients and a plurality of clouds… wherein the distances in the matrix are determined from known longitude-latitude coordinates of client premises and cloud premises; the limitations as written merely describe the content of information which is not applied or utilized in any functional step or operation recited in the claims; as such the limitations are directed to non-functional descriptive matter which is not entitled to patentable weight (see MPEP 2111.05 (III) and In re Nehls, No. 2007-1823, 2008 (BPAI Jan. 28, 2008) (precedential)).


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (Service Selection in a Cloud Marketplace: a Multi-Perspective Solution) in view of Bildhauer et al. (US 2018/0115468 A1) in further view of Catalano et al. (US 2014/0201218 A1) in view of Gardziejczyk et al. (NORMALIZATION AND VARIANT ASSESSMENT METHODS IN SELECTION OF ROAD ALIGNMENT VARIANTS – CASE STUDY).

Claims 6-8:
As seen in the rejections above, Pudasaini employs min-max normalization, and accordingly does not specifically disclose the subject matter of Claims 6-8.  
Gardziejczyk, however, discloses (pg. 513, Table 1) a number of techniques for normalizing attributes in the context of multi-criteria decision-making problems including a “Linear normalization technique” (reproduced below) where the sum of the attribute values other than the one being normalized operates as reference valuation                          
                            
                                
                                    X
                                
                                
                                    r
                                    e
                                    f
                                
                            
                        
                     as recited in claims 6-8.   Gardziejczyk discloses both a maximizing formulation (i.e. for type-1 characteristic) and minimizing (type-2 characteristic). Examiner notes the claimed formula recited in Claim 8 is equal to:  (1 – (Claim 7 formula)).
	Maximizing (Claim 7)	Minimizing (Claim 8)

    PNG
    media_image3.png
    93
    796
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to substitute the normalization technique employed by Pudasaini/Bildhauer/Catalano with the linear normalization taught by Gardziejczyk as it represents the simple substitution of one known scaling technique with an equivalent with predictable results.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (Service Selection in a Cloud Marketplace: a Multi-Perspective Solution) in view of Bildhauer et al. (US 2018/0115468 A1) in further view of Catalano et al. (US 2014/0201218 A1) in view of Fard et al. (Complex Data Classification in Weighted Accelerated Failure Time Model)

Claims 9-11:
As seen in the rejections above, Pudasaini normalizes the QoS values by applying min-max normalization essentially as recited in claims 10 and 11, but does not disclose adjusting the upper and lower bounds based on the cumulative distribution of the values as described in claims 9-11.
Fard, however, discloses (pg. 3, col. 1) a normalization procedure which applies min-max normalization but first removes outlier values using computed quartiles (i.e. of the cumulative distribution) including first quartile Q1, third quartile Q3 interquartile range IQR of the values and discloses determining for said each characteristic: a respective valuation lower bound on                         
                            
                                
                                    V
                                
                                
                                    m
                                    i
                                    n
                                
                            
                        
                     (minimum value after outlier removal) corresponding to a predefined value a1 (Q1 – 1.5(IQR)) of a cumulative distribution of valuations of said each characteristic over all clouds of the plurality of clouds; and a respective valuation upper bound on                         
                            
                                
                                    V
                                
                                
                                    m
                                    a
                                    x
                                
                            
                        
                     (maximum value after outlier removal) corresponding to a predefined value a2 (Q3 + 1.5(IQR)) of the cumulative distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudasaini/Bildhauer/Catalano’s normalization algorithm in the manner taught by Fard because it solves the problem of outliers with extreme values distorting the scaled range (Fard pg. 3, col. 1).

Claims 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pudasaini et al. (Service Selection in a Cloud Marketplace: a Multi-Perspective Solution) in view of Bildhauer et al. (US 2018/0115468 A1) in further view of Catalano et al. (US 2014/0201218 A1) in further view of Neeraj (A Ranking Based Model for Selecting Optimum Cloud Geographical Region).

Claims 12, 14, and 16:
The combination of Pudasaini/Bildhauer/Catalano discloses the limitations as shown above. Pudasaini considers latency and Catalano also considers geographical constraints, but do not disclose physical distance as a characteristic and do not disclose the limitations of 12, 14, and 16.
Neerja, however, discloses an analogous MCDM based “service selection model which selects services required by the cloud consumer from the optimum CGR” (Cloud Geographical Region) (pg. 794, sect. III, para. 1) which considers “distance from the cloud consumer” wherein  said set of the predefined characteristics (attributes) includes a physical distance between a specific client (cloud consumer) and each cloud of the plurality of clouds…the corresponding merits of said each cloud include a distance merit (normalized distance attribute)…wherein: the distance merit is a type 2 characteristic  (“it should be close (less distance) to the cloud consumer, minimum cost”) in at least pg. 793, sect. I para. 3; pg. 794, sect. III and Table 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pudasaini’s MCDM selection to also consider distance in order to select services with lower response times thus increasing performance.

Conclusion
statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
“HS4MC: Hierarchical SLA-based Service Selection for Multi-Cloud Environments” discloses a MCDM service selection method.
“MultiPub: Latency and Cost-Aware Global-Scale Cloud Publish/Subscribe” stores a “latency matrix” with latencies between clients and clouds.
US 2013/0346543 A1: “The computer selects a remote application service based at least partially on the distance between the geographic location of each node and the geographic location of the origin of the request for the electronic resource.” (Abstract)
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Paul Mills whose telephone number is 571-270-5482.  The Examiner can normally be reached on Monday-Friday 11:00am-8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente can be reached at 571-272-3652.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/P. M./
Paul Mills
	09/23/2022                                                                                                                                                                                                  
/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196